In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1035V
                                    Filed: December 7, 2015
                                           Unpublished

****************************
ANGELINE OLDFIELD,                     *
                                       *
                   Petitioner,         *    Ruling on Entitlement; Concession;
                                       *    Trivalent Influenza (“Flu”) Vaccine;
                                       *    Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *    Administration (“SIRVA”);
AND HUMAN SERVICES,                    *    Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Elizabeth Muldowney, Rawls, McNelis & Mitchell, P.C., Richmond, VA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 17, 2015, Angeline Oldfield (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she
suffered “debilitating pain and restricted range of motion in her left shoulder and arm,
which was ‘caused-in-fact’” by the trivalent influenza (“flu”) vaccine she received on
October 7, 2013. Petition at 1. In the alternative, petitioner alleges that the flu vaccine
she received significantly aggravated an underlying condition “resulting in her
development of pain and decreased range of motion in her left arm.” Id. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On December 7, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “concluded that petitioner suffered a non-

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Table injury of SIRVA and that the preponderance of the medical evidence indicates
that the injury was causally related to the flu vaccination she received on October 7,
2013.” Id. at 4. Respondent further agrees that “petitioner met the statutory
requirements by suffering the condition for more than six months . . . [and] has satisfied
all legal prerequisites for compensation under the Act.” Id.

      In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation. Additionally, the
December 7, 2015 deadline for respondent’s status report is deemed moot and
terminated.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2